NOTICE: NOT FOR PUBLICATION.
      UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
             LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                       IN THE
                ARIZONA COURT OF APPEALS
                                   DIVISION ONE


                          STATE OF ARIZONA, Appellee,

                                           v.

                     CHRISTOPHER ADAM ROSS, Appellant.

                                No. 1 CA-CR 13-0064
                                 FILED 10-16-2014


              Appeal from the Superior Court in Maricopa County
                           No. CR2011-142440-001
                    The Honorable Robert E. Miles, Judge

                                     AFFIRMED


                                      COUNSEL

Arizona Attorney General’s Office, Phoenix
By Craig W. Soland
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Louise Stark
Counsel for Appellant
                             STATE v. ROSS
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Patricia K. Norris and Judge John C. Gemmill joined.


W I N T H R O P, Judge:

¶1             Christopher Adam Ross appeals his convictions and
sentences for first-degree murder, first-degree burglary, and kidnapping.
Ross filed a timely notice of appeal, and we have jurisdiction pursuant to
Arizona Revised Statutes sections 12-120.21(A)(2), 13-4031, and 13-4033(A).
For the following reasons, we affirm.

                                ANALYSIS

¶2             Ross argues that the trial court abused its discretion in
denying his post-trial, presentencing motions for change of counsel, and in
failing to conduct sufficient inquiry into the alleged “irreconcilable
differences” and “lost confidence and trust that formed the basis of the
motions.” The Sixth Amendment guarantees a criminal defendant the right
to be represented by competent counsel. U.S. Const. amend. VI; State v.
Moody, 192 Ariz. 505, 507, ¶ 11, 968 P.2d 578, 580 (1998). The Sixth
Amendment does not entitle a defendant to “counsel of [his or her] choice,
or to a meaningful relationship with his or her attorney.” Moody, 192 Ariz.
at 507, ¶ 11, 968 P.2d at 580 (citation omitted).

      I.     The trial court did not abuse its discretion when it denied Ross’s
             post-trial, presentencing motions for change of counsel.

¶3             A trial court is required to appoint new counsel only if there
exists an irreconcilable conflict or an entirely broken relationship between
the defendant and counsel. State v. Cromwell, 211 Ariz. 181, 186, ¶ 29, 119
P.3d 448, 453 (2005). “A single allegation of lost confidence in counsel does
not require the appointment of new counsel, and disagreements over
defense strategies do not constitute an irreconcilable conflict.” Cromwell,
211 Ariz. at 186, ¶ 29, 119 P.3d at 453. A claim of ineffective assistance of
counsel must be more than a disagreement over trial strategy, or a general
personality conflict, and the defendant bears the burden of presenting
evidence of “severe and pervasive conflict” to prove there is irreconcilable
conflict or a total breakdown of communication with his attorney. State v.


                                      2
                             STATE v. ROSS
                           Decision of the Court

Hernandez, 232 Ariz. 313, 318, ¶ 15, 305 P.3d at 378, 383 (2013) (internal
punctuation and citations omitted). We review the trial court’s decision to
deny a request for new counsel for abuse of discretion. Cromwell, 211 Ariz.
at 186, ¶ 27, 119 P.3d at 453 (citation omitted).

¶4             In support of his post-trial motions to change counsel, Ross
alleged only that he was not able to communicate with his attorney
“effectively enough” and that he would not “feel comfortable” continuing
with his attorney for sentencing, because of the “irreconcilable differences”
that had arisen because of his belief that this attorney had provided
ineffective assistance during trial and in post-verdict compromises.1 In an
ex parte hearing on the first such motion, Ross read a lengthy written
statement into the record, contending that his counsel had provided
ineffective assistance in numerous instances, requiring reversal of his
convictions. Specifically, Ross claimed his counsel failed to advise him that
he had ten working days to file a motion for new trial, advised Ross not to
call witnesses that he wanted called, advised Ross that if he testified,
counsel would not ask him any questions on redirect because counsel did
not believe Ross’s proposed testimony regarding the facts in his case, and
failed to ask for an instruction “that no person should be convicted upon
suspicion or mere probability or from the fact that he may have had an
opportunity to commit the crime.”

¶5             The trial court listened to his statement and asked questions
before denying this first motion to change counsel, reasoning that Ross’s
claims all related to an ineffective assistance of counsel claim, which could
be raised later during different proceedings. Before sentencing Ross, the
trial court made further inquiries of both Ross and his counsel, and stated
that it would deny Ross’s second motion to change counsel based on his
claim of ineffective assistance of his counsel in agreeing to post-verdict
compromises – which the trial court had already addressed in the earlier
hearing – for the same reason.

¶6              “[A] trial judge has a duty to inquire as to the basis of a
defendant’s request for substitution of counsel.” State v. Torres, 208 Ariz.
340, 343, ¶ 7, 93 P.3d 1056, 1059 (2004). “The nature of the inquiry will
depend upon the nature of the defendant’s request.” Torres, 208 Ariz. at
343, ¶ 8, 93 P.3d at 1059. We find no abuse of discretion in the extent of the


1      The compromises related to Ross admitting to a finding of
dangerousness relative to the burglary and kidnapping counts, and to the
existence of three prior felony convictions.


                                      3
                              STATE v. ROSS
                            Decision of the Court

trial court’s inquiry into the nature of the claimed conflict between the
defendant and his appointed counsel. The facts of this case distinguish it
from the facts in Torres, which our supreme court held required the trial
judge to conduct additional inquiry. In Torres, the defendant claimed
several issues with his counsel, including lack of trust, communication,
and confidentiality, and that counsel no longer acted professionally.
Torres, 208 Ariz. at 342, ¶ 2, 93 P.3d at 1058. The judge summarily denied
Torres’s motion for new counsel, suggesting only that he contact the public
defender’s office. Id. Our supreme court held that the court abused its
discretion in denying the motion without inquiring into the “specific
factual allegations that raised a colorable claim that he had an
irreconcilable conflict with his appointed counsel.” See Torres, 208 Ariz. at
343, ¶ 9, 93 P.3d at 1059. In this case, the trial court asked Ross questions
about his claimed irreconcilable differences with his attorney and listened
to Ross’s numerous claims of ineffective assistance of counsel before
denying his motions. The trial court’s inquiry into the nature of Ross’s
claims was sufficient under the circumstances. See Torres, 208 Ariz. at 343,
¶ 8, 93 P.3d at 1059.

¶7             Further, the trial court did not abuse its discretion in denying
Ross’s motions to change counsel. Ross’s motions were based solely on
Ross’s disagreement with his counsel’s trial strategy – claims based on his
view that his attorney had not provided him with an effective defense at
trial, or with proper advice before he admitted he had prior convictions
and that the burglary and kidnapping offenses were dangerous offenses.
“[D]isagreements over defense strategies do not constitute an
irreconcilable conflict.” Cromwell, 211 Ariz. at 186, ¶ 29, 119 P.3d at 453
(citations omitted). Ross’s claims of ineffective assistance of counsel
during trial and in the post-verdict proceeding do not rise to the level of an
irreconcilable conflict, in light of his tacit admission that he could
communicate with his attorney, just simply not “effectively enough” to
subjectively feel comfortable in going forward with him. In short, Ross
failed to meet his burden to show the “severe and pervasive conflict with
his attorney” or “such minimal contact with the attorney that meaningful
communication was not possible” that is necessary for appointment of new
counsel. See Hernandez, 232 Ariz. at 318, ¶ 15, 305 P.3d at 383.2 The trial


2     We recognize that the trial court should also consider whether new
counsel would be confronted with the same conflict, the timing of the
motion, inconvenience to witnesses, the time period already elapsed
between the alleged offense and trial, the proclivity of the defendant to



                                      4
                              STATE v. ROSS
                            Decision of the Court

court accordingly did not abuse its discretion in denying Ross’s post-
verdict motions to change counsel.

¶8            We are not persuaded otherwise by the information provided
by Ross’s attorney in his two pleadings titled Ex Parte Motion to Determine
Counsel, the first filed a month before sentencing and the second filed the
day before sentencing. In the first ex parte motion, submitted to the
presiding judge of the trial court, Ross’s attorney outlined various bases
for Ross’s dissatisfaction with him, and informed the presiding judge that
the trial judge had denied the motion for new counsel. Ross’s attorney also
noted his concern over a potential conflict in his office’s representation of
a jailhouse informant who had just recently given police the name of a
woman who may have been involved in the murder of which Ross had
been convicted. The presiding judge suggested that any possible conflict
might be resolved by referring the jailhouse informant to other counsel, but
concluded that the trial judge was the appropriate party to rule on this
motion.

¶9              Defense counsel did not reurge his first ex parte motion with
the trial judge, but instead filed with the trial judge a second ex parte motion
the day before sentencing, seeking a determination of counsel based on (1)
Ross’s claim that, notwithstanding an explicit colloquy with the trial court,
he had been misled into admitting the dangerous nature of the burglary
and kidnapping offenses and the existence of his prior convictions as
aggravating circumstances; and (2) the potential dilemma that might arise
if a jury trial on aggravating circumstances were allowed, in light of Ross’s
intention to testify “in a manner that will ethically challenge counsel’s
ability to develop his testimony.” In this motion, Ross’s attorney asked the
court to “consider appointing new counsel in order to determine whether
current counsel misled Mr. Ross, and to allow Mr. Ross to present
testimony during any potential new trial on aggravating circumstances.”




change counsel, and the quality of counsel. See Hernandez, 232 Ariz. at 321,
¶ 34, 305 P.3d at 386. The trial court here implicitly found that some of these
factors were not applicable in light of the already completed trial, and
focused instead on the ineffective assistance of counsel complaints,
implicitly recognizing that new counsel would likely be faced with Ross’s
dissatisfaction with the manner in which the case had been tried. The trial
court correctly concluded that these issues were “more properly analyzed
in post-conviction relief proceedings.” See Hernandez, 232 Ariz. at 321 n.3,
¶ 33, 305 P.3d at 386 n.3 (citation omitted).


                                       5
                             STATE v. ROSS
                           Decision of the Court

At this point, Ross’s attorney concluded, “[t]he relationship has reached a
level that the conflict is now irreconcilable.”

¶10           The trial judge denied this second motion to determine
counsel, reasoning that counsel’s claims did not affect his representation at
sentencing, and Ross’s potential claim of ineffective assistance of counsel
could be raised later during a Rule 32 proceeding. We conclude that the
trial court did not abuse its discretion in denying defense counsel’s motion
to determine counsel, and the reasons defense counsel cited in his motion
– which were simply reiterations of Ross’s arguments – did not warrant
any additional inquiry into, or granting of, Ross’s motions to change
counsel.

      II.     The trial court did not fundamentally err in failing to explicitly
             inform Ross that his admission of his prior felony convictions
             allowed the court to find and consider additional aggravating
             circumstances in imposing the sentence.

¶11          Ross argues that the trial court fundamentally erred in failing
to conduct “a complete colloquy” before accepting Ross’s admission to the
existence of three prior felony convictions for use as aggravating
circumstances, by not expressly informing him that this admission allowed
the court to consider additional aggravating circumstances in sentencing
him. Following the jury verdict, Ross admitted the existence of three prior
felony convictions and the dangerous nature of the burglary and
kidnapping offenses, pursuant to an agreement that the prior convictions
would be used only as aggravating circumstances. The agreement resulted
in Ross being sentenced for the kidnapping and burglary offenses as a
dangerous, non-repetitive offender, exposing him to an aggravated
sentence of 21 years, instead of as a repetitive offender, which could have
exposed him to a maximum sentence of 28 years. Compare A.R.S. § 13-
704(A) (10.5 years presumptive, 21 years maximum sentence for class 2
dangerous felony) with A.R.S. § 13-703(C) and (J) (15.75 years presumptive,
28 years maximum, 35 years aggravated sentence for class 2 felony with
two or more prior felony convictions).

¶12           Before finding that the admissions had been made knowingly,
intelligently, and voluntarily, the trial court ascertained that Ross
understood that his admissions would expose him to sentences on the
burglary and kidnapping convictions of up to 21 years. Before accepting
his admissions to the prior convictions (and to the dangerous nature of the
kidnapping and burglary offenses), the trial court confirmed that Ross was
making a knowing and intelligent waiver of his constitutional rights to a


                                      6
                              STATE v. ROSS
                            Decision of the Court

jury trial, to require the state to prove dangerousness and the existence of
the prior convictions, to representation by counsel, to confront witnesses,
and to testify on his own behalf. The trial court also confirmed with Ross
that he had been convicted of the three prior felony offenses, that he had
been represented by an attorney at the time, and that no threats had been
made to force these admissions. Defense counsel did not object to the
extent of the colloquy.

¶13           Two weeks before sentencing, the trial court requested
simultaneous briefing on whether it could consider additional aggravating
circumstances in sentencing Ross as a result of Ross’s admission to the
single aggravating circumstance of the prior felony convictions. The trial
court informed the parties that it did not think there had been “a specific
relinquishment of the right to trial on the aggravators” in the colloquy with
Ross, but wondered whether that was necessary in light of the decision in
State v. Martinez, 210 Ariz. 578, 115 P.3d 618 (2005). After reviewing the
requested briefing, the court concluded it could consider any additional
aggravating circumstances “to determine where in an aggravated range
the sentence should fall.” The court subsequently considered as
aggravating circumstances the three prior felonies, the death of the victim,
the harm to the victim’s family, and the cruel and graphic nature of the
offenses. After identifying several mitigating circumstances, the court
found that “any and all of the aggravating circumstances justify a term
greater than the presumptive,” and sentenced Ross to the maximum terms
of 21 years on the burglary and kidnapping convictions, to be served
concurrently with a life term with possibility of release after 25 years on
the first-degree murder conviction. (Emphasis added.).

¶14             Because Ross failed to object to the extent of the colloquy, we
review this claim for fundamental error only, in which defendant bears the
burden of establishing error, that the error was fundamental, and that he
was prejudiced thereby. See State v. Henderson, 210 Ariz. 561, 568, ¶ 22, 115
P.3d 601, 608 (2005). Error is fundamental when it goes to the foundation
of the defendant’s case, takes from him a right essential to his defense, and
is error of such magnitude that he could not possibly have received a fair
trial. Id. at 567, ¶ 19, 115 P.3d at 607. “A complete failure to afford a Rule
17.6 colloquy is fundamental error.” State v. Morales, 215 Ariz. 59, 61, ¶ 10,
157 P.3d 479, 481 (2007). To prove prejudice arising from the absence of a
colloquy, the defendant must show that he would not have admitted the
prior convictions if the colloquy had been given. Morales, 215 Ariz. at 62,
¶ 11, 157 P.3d at 482.




                                      7
                              STATE v. ROSS
                            Decision of the Court

¶15           Ross has not met his burden. A trial court may accept a
defendant’s admission to a prior conviction only if it “advise[s] the
defendant of the nature of the allegation, the effect of admitting the
allegation on the defendant’s sentence, and the defendant's right to
proceed to trial and require the State to prove the allegation.” State v.
Young, 230 Ariz. 265, 268, ¶ 8, 282 P.3d 1285, 1288 (App. 2012) (citations
and internal punctuation omitted); see also Boykin v. Alabama, 395 U.S. 238,
242-43 n.5 (1969) (holding due process requires voluntary and intelligent
admission to the existence of a prior conviction); Morales, 215 Ariz. at 61,
¶ 8, 157 P.3d at 481 (2007) (stating Arizona Criminal Procedure Rule 17.6 is
designed to ensure “that the Boykin directive is fulfilled when a defendant
admits a prior conviction”). The required information includes: (1) “[t]he
nature of the charge to which the plea is offered”; (2) “[t]he nature and
range of possible sentence for the offense to which the plea is offered,
including any special conditions regarding sentence, parole, or
commutation imposed by statute”; (3) “[t]he constitutional rights which
the defendant foregoes by pleading guilty”; and (4) “[t]he right to plead
not guilty.” Ariz. R. Crim. P. 17.2.

¶16          The trial court clearly satisfied these requirements before
accepting Ross’s admission to his three prior felony convictions. The trial
court informed Ross he had the right to a trial on the existence of the prior
convictions, the right to representation by counsel, and the right to
confront witnesses and to testify on his own behalf. Ross acknowledged
that he understood those rights and agreed to waive them. Ross also
acknowledged that he understood that his admission to the dangerous
nature of the offenses and the existence of the prior convictions as
aggravating circumstances exposed him to a sentence of 21 years.
Moreover, the trial court’s explicit finding that “any and all of the
aggravating circumstances justify a term greater than the presumptive”
further diminishes Ross’s claim, as the use of the admitted prior
convictions was not the sole basis for the court’s sentence.

¶17           It has long been the law in Arizona that “once a jury finds or
a defendant admits a single aggravating factor, the Sixth Amendment
permits the sentencing judge to find and consider additional factors
relevant to the imposition of a sentence up to the maximum prescribed in
that statute.” Martinez, 210 Ariz. at 585, ¶ 26, 115 P.3d at 625; see also A.R.S.
§ 13-701(F). This is because “the Sixth Amendment does not remove from
a trial judge the traditional sentencing discretion afforded the judge, so
long as the judge exercises that discretion within a sentencing range
established by the fact of a prior conviction, facts found by a jury, or facts
admitted by a defendant.” Martinez, 210 Ariz. at 583, ¶ 16, 115 P.3d at 623.


                                       8
                             STATE v. ROSS
                           Decision of the Court

Thus, once the trial court informed Ross of the range of sentence to which
he would be exposed by admitting the dangerous nature of his offenses
and the existence of the prior convictions as aggravating factors, and
accepted his admission to the prior convictions, it could exercise its
discretion to find any additional factors relevant to impose a sentence up
to the maximum prescribed in the statute. See id., 210 Ariz. at 585, ¶ 26, 115
P.3d at 625. Moreover, implicit in the jury’s verdict that Ross was guilty of
first-degree murder was a finding that Ross caused the victim’s death. The
use of this jury finding as an aggravating factor also allowed the trial judge
to find and consider additional factors in aggravating Ross’s sentences on
the kidnapping and burglary convictions. See id., 210 Ariz. at 583, ¶ 16, 115
P.3d at 623. Under these circumstances, we conclude that the trial court
did not fundamentally err in failing to explicitly inform Ross in the Rule
17.6 colloquy that if he admitted the existence of the prior convictions for
use as aggravating circumstances, the court could find and consider
additional aggravating circumstances in imposing the sentence.

                              CONCLUSION

¶18          For the foregoing reasons, we affirm Ross’s convictions and
sentences.




                                  :gsh




                                      9